It is appellant's contention that the evidence shows if he had any connection with the stolen property it occurred in Harris county, and that the venue of the prosecution was not in Brazoria county.
No complaint of the venue seems to have been raised in the court below but is presented for the first time here. Article 847, C. C. P. (1925), provides that this court shall presume that venue is proven in the court below unless it is made an issue in the trial court.
The theft of the property occurred in Brazoria county. Article 200, C. C. P. (1925), also settles the point against appellant even if the issue of venue had been raised in the trial court. The article reads: "Receiving and concealing stolen property may be prosecuted in the county where the theft was committed, or in any other county through or into which the property may have been carried by the person stealing the same, or in any county where the same may have been received or concealed by the offender."
The provisions of the article just quoted fixed the venue in either Brazoria county or Harris county at the option of the state.
The motion for rehearing is overruled.
Overruled.